Citation Nr: 1138258	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  07-29 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for squamous cell carcinoma of the right cheek and the right side of the nose, claimed as due to exposure to mustard gas in service. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to November 1945. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the VA RO in Winston-Salem, North Carolina. 

In March 2009, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file. 

In April 2009 and September 2010, the Board remanded this case for additional development, and the case has been returned for further appellate review.  The remand directives were completed appropriately; therefore, substantial compliance has been ensured.  Stegall v. West, 11 Vet. App. 268 (1998).  

The record reflects that the Veteran submitted additional evidence to the Board in conjunction with this case accompanied by a waiver of consideration of such evidence by the agency of original jurisdiction in accord with 38 C.F.R. § 20.1304. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board acknowledged in its April 2009 determination that the RO noted in an October 2005 deferral that the Veteran claimed service connection for various issues, including the right shoulder.  This issue was referred to the RO for appropriate action.  It does not appear that this issue has been considered by the RO.  As such, the issue of entitlement to service connection for a right shoulder disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for squamous cell carcinoma of the right cheek and the right side of the nose and entitlement to TDIU.  After a thorough review of the Veteran's claims folder, the Board finds that additional development is necessary prior to the adjudication of these claims.  

With regard to the Veteran's claim for service connection for squamous cell carcinoma of the right cheek and the right side of the nose, the Veteran has claimed throughout the course of this appeal that this disability is due to exposure to mustard gas during field or chamber testing in World War II.  Previously, the Board remanded this issue in order to attempt to verify the Veteran's reported mustard gas exposure pursuant to M21-1MR, IV.ii.1.F.22.b.  

However, upon remand, the Veteran's representative set forth in the September 2011 Written Brief Presentation two new theories for possible service connection with regard to this claim.  Specifically, the Veteran's representative referenced a portion of a cold injury protocol examination, in which it was noted that "[a] number of long-term and delayed sequelae to cold injuries are recognized, including peripheral neuropathy, skin cancer in frostbite scars, and arthritis in involved limbs."  The representative went on to note that the Veteran is service connected for frostbite of his ears and asserted that it would seem plausible that the Veteran's condition may be secondary to his frostbite.  The representative also asserted that the Veteran would have been required to serve outdoors, as indicated by his frostbite, and that it would seem plausible that direct sun exposure may have caused his condition. 

In light of these newly asserted theories of entitlement, the representative requested that this issue be remanded in order to schedule the Veteran for a VA examination. 

The Board notes that the Veteran underwent a VA examination in June 2007 for this disability.  The examiner reviewed the claims file and noted that the Veteran had prior skin cancer (squamous cell carcinoma) treated with excision from 1976 to 1978.  The examiner noted that the Veteran spent a significant amount of time in the sun while in the military, at which time sunscreen was not available.  The examiner did not offer an opinion regarding the etiology of the Veteran's prior skin cancer. 

In light of the representative's recent assertions, the Board finds that the necessity for a VA examination is shown for the proper assessment of the Veteran's claim.  38 U.S.C.A. § 5103A (West 2002).  Thus, this issue must be remanded in order to schedule the Veteran for a VA examination to determine whether his squamous cell carcinoma of the right cheek and the right side of the nose was caused or aggravated by his military service, to include in-service exposure to sun or frostbite, or by a service-connected disability, to specifically include his service-connected frostbite of ears.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

Regarding the Veteran's claim for TDIU, the Board acknowledges that the Veteran's representative noted in the September 2011 Written Brief Presentation that the Veteran was last afforded a VA mental health examination in November 2005 and a VA examination for his frostbite in September 2009.  The representative argued that it would seem plausible that either or both conditions may have worsened since the most recent VA examination and that any decision rendered by the Board would be based on stale medical evidence.  The representative requested that a new VA examination be conducted with regard to the Veteran's claim for entitlement to TDIU.

In light of the fact that nearly 6 years have passed since the November 2005 VA examination, and the September 2009 VA examination did not specifically address the issue of employability with regard to the Veteran's frostbite, the Board will afford the Veteran a VA examination for the proper assessment of his claim for entitlement to TDIU.  38 U.S.C.A. § 5103A (West 2002).  As such, this issue must be remanded in order to schedule the Veteran for a VA examination to determine whether he is precluded, by reason of his service-connected disabilities from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

Additionally, upon remand, the Veteran should be given proper notice of the requirements for establishing secondary service connection, according to 38 C.F.R. § 3.310.

Finally, the RO should take this opportunity to obtain any relevant VA treatment records that have not yet been associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Provide the Veteran with appropriate notice with regard to substantiating a secondary service connection claim under 38 C.F.R. § 3.310. 

2. Obtain any and all relevant VA treatment records that have not yet been associated with the claims file.

3. Schedule the Veteran for a VA examination for his squamous cell carcinoma of the right cheek and the right side of the nose.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his squamous cell carcinoma of the right cheek and the right side of the nose.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should render an opinion as to whether it is at least as likely as not that his squamous cell carcinoma of the right cheek and the right side of the nose was caused or aggravated by his active duty service, to specifically include in-service exposure to the sun or frostbite.  The examiner should also render an opinion as to whether it is at least as likely as not that his squamous cell carcinoma of the right cheek and the right side of the nose was caused or aggravated by a service-connected disability, to specifically include service-connected frostbite of the ears.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

4. Schedule the Veteran for an appropriate VA examination for his claim for entitlement to TDIU.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  The examiner should elicit a history from the Veteran regarding his recent employment and examine the Veteran thoroughly.  After reviewing the file, noting the Veteran's reported history, and examining the Veteran, the examiner should render an opinion as to whether the Veteran is precluded by reason of his service-connected disabilities from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.  The examiner is advised that only symptoms related to the Veteran's service-connected disabilities (anxiety disorder, frostbite of both feet, frostbite of both ears, and scar right knee residuals shell fragment wound) should be considered in determining whether the Veteran is precluded from obtaining and maintaining employment.  Symptoms related to nonservice-connected disabilities should be not be considered in this determination.   

The examiner should provide a complete rationale for any opinions provided.

5. Then, readjudicate the claims.  In the event that the claims are not resolved to the satisfaction of the Veteran, he should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

